Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 8/9/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1, 3 and 5-8 renumbered 1-6 are allowed.

Reason for Allowance
The present invention is directed to a method for managing low power wireless network.
Each independent claim identifies the uniquely distinct features, particularly:
each low-power node is configured to receive signals
during a receiving slot of a receiving period and stop receiving signals during an idle slot of the receiving period when serving as the data receiving node or the data relay node, and a length of the idle slot is larger than 0; and
a first low-power node among the plurality of low-power nodes is further configured to transmit a termination signal whose length is larger than or equal to the length of the receiving period.
The closest prior art:
Ratiu (US 20060056363 A1) discloses a method for transmitting and receiving signals in a mesh network (Fig 1-20).
Hackett (US 20110111700 A1) discloses a method for power control in a mesh network (Fig 1-44).
Kim (US 20170034688 A1) discloses a method for transmitting and receiving notification service in wireless network.
All the prior art disclose conventional method for managing low power wireless network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473